Citation Nr: 1814070	
Decision Date: 03/06/18    Archive Date: 03/14/18

DOCKET NO.  14-15 618A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for a cervical spine disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Salazar, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 2006 to March 2010.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  

In an April 2017 rating decision, the Appeals Management Center (AMC) granted service connection for other specified anxiety disorder, right shoulder strain, coccidynia, and dermatitis.  This award represents a complete grant of the benefits sought with respect to these issues and, therefore, they are no longer in appellate status or before the Board at this time.  

In July 2016, the Board remanded the Veteran's claim to the Agency of Original Jurisdiction (AOJ) for further action consistent with the Board's remand directives.  The claim is back before the Board for further appellate proceedings.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.  


REMAND

The Board finds that further development is required prior to final adjudication of the Veteran's cervical spine disability claim.  

The Veteran was afforded a VA examination in March 2017 to assess the etiology of his cervical spine disability.  However, the Board finds that the examiner's opinion is inadequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 302, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

In this case, the Veteran contends that he injured his neck in service.  An x-ray taken a few weeks before active duty separation revealed slight spurring of the superior endplate of C6 with poor visualization of the remainder C6 and C7.  See January 2010 service treatment record.  Further, the Veteran complained of neck pain radiating into his shoulder several times on active duty.  See, e.g., February 2010 service treatment record (showing a past medical history of chronic neck pain with radiation to right hand); see also October 2008 service treatment record (describing upper back pain that began while working out and carrying a weapon during running).  The Veteran has obtained treatment since separation; a recent MRI revealed disc protrusions and mild-to-moderate right-sided foraminal narrowing with mild left paracentral ventral cord indentation.  See May 2017 Dr. W.M.K. treatment record. 
  
Nevertheless, the March 2017 VA examiner determined that the Veteran's cervical spine disability was less likely than not related to his time on active duty.  The examiner stated that the Veteran was not examined at entrance.  Then, she acknowledged that while being examined for neck pain in service, the Veteran revealed he injured his neck while working as a civilian.  See March 2017 VA examination report.  Further, she reasoned that because the Veteran "reported no significant neck trauma or injury during military service, it is less likely than not neck injury was a result of military service."  Id.  

However, as stated above, the Veteran stated "there was no direct injury he could recall" that contributed to his pain in 2007 and that the neck pain before service "lasted only for a day."  See August 2007 service treatment record.  The Veteran further clarified that the hood of a car fell on his neck in 2002 and symptoms soon went away while the "major pain and lack of motion is new and has only begun after my deployment to Iraq."  See May 2017 Veteran statement.  The scant remark in service does not preclude the presumption of soundness from attaching and does not constitute clear and unmistakable evidence that the Veteran's current cervical spine disability pre-existed service.  An opinion based on an inaccurate factual premise has no probative value.  See Reonal v. Brown, 5 Vet. App. 458, 460 (1993).  Thus, an additional opinion is required on remand to address the Veteran's in service diagnosis of slight spurring and his continuing symptoms ever since.   

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records relevant to the Veteran's claimed cervical spine disability, to include updated treatment records from the Loma Linda VAMC.  All obtained records should be associated with the evidentiary record.

The AOJ must perform all necessary follow-up indicated.  If the records are not available, or a negative response is received, the AOJ should make a formal finding of unavailability, advise the Veteran and his representative of the status of his records, and give the Veteran the opportunity to obtain the records on his own.

2.  After completing the above, and after any records obtained have been associated with the evidentiary record, obtain an opinion from an appropriately qualified VA examiner to determine the nature and etiology of the Veteran's cervical spine disability, to include slight spurring and disc protrusion.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  

After review, the VA examiner should identify all cervical spine disabilities present.  For each identified cervical spine disability, the examiner is asked to respond to the following inquiry:

Is it at least as likely as not that the Veteran's cervical spine disability was incurred in, or otherwise related to, his time on active duty, to include carrying a 249 SAW machine gun and 800 rounds while running and complaining of neck pain during service?    

In rendering this opinion, the examiner is advised that the Veteran is competent to report his symptoms and history.  Such reports must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, he or she must provide an explanation for such rejection.  The examiner is not to improperly discount the Veteran's lay statements or mistakenly rely on an absence of medical evidence in the record to support his or her conclusions.  The examiner is also to presume that the Veteran's neck was sound upon service entrance.  

In rendering this opinion, the examiner is to discuss the Veteran's x-ray report taken during active duty showing spurring of the cervical spine and his current MRI showing disc protrusions.  The examiner is also to discuss the Veteran's neck complaints in service (as a result of carrying a 249 SAW machine gun with at least 800 rounds and a "Battle Rattle" with weight mostly concentrated on his neck) as well as his treatment in September 2010 where he also complained of neck pain.  The examiner must also discuss the effect of going on C130 flights, combat maneuvers to avoid IED/IED craters, and jumping in and out of vehicles with full "Battle Rattle" and the 249 machine gun slung across his neck.  This also includes a discussion of the Veteran's continuity of symptomatology since service.

The complete rationale for all opinions should be set forth and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. 

If an opinion cannot be provided without resorting to mere speculation, the examiner must provide a complete explanation for why an opinion cannot be rendered.  In so doing, the examiner must explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  After the above development has been completed, and after undertaking any additional evidence deemed necessary, readjudicate the claim.  If any benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case (SSOC), and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
DONNIE R. HACHEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).






